DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2005/0085874 A1) (cited previously) in view of Durand (US 2011/0046506 A1).
Re. claim 1, Davis teaches an implantable apparatus (paragraph 0018, microstimulators are implanted for patients exhibiting obstructive sleep apnea, shown in figure 1) comprising: 

at least one electrode associated with the microstimulator (microstimulator 100 provides stimulation to electrode 212, disclosed in paragraph 0021).
Davis does not teach the microstimulator comprising a power generating arrangement at least partially contained within the housing of the microstimulator, wherein the power generating arrangement comprises a mechanical energy harvesting arrangement to harvest energy without receiving energy from an element external to the patient’s body.
Durand teaches an apparatus comprising a microstimulator (paragraph 0043 – multi-contact assembly can be a microstimulator device), and a power generating arrangement at least partially contained within the housing of the microstimulator, wherein the power generating arrangement comprises a mechanical energy harvesting arrangement to harvest energy without receiving energy from an element external to the patient’s body (paragraph 0043-0044 – electrical energy can be delivered to the implantable multi-contact electrode assembly via internal energy delivery sources including energy harvesting techniques [which can be from an external or internal power source, paragraph 0030]).
Both Davis and Durand are analogous arts as they are both within the field of microstimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Davis to incorporate the known energy harvesting as taught by Durand in order to deliver electrical energy to the electrodes (paragraph 0044).

Re. claim 2, Davis further teaches the apparatus wherein the apparatus is sized to be fully implantable via a single incision (paragraph 0018 – as disclosed, it is known in the art to implant a single microstimulator [rather than two as taught by the prior art] to stimulate only one of the hypoglossal nerves [HGN], requiring only a single incision to the desired HGN).

Re. claim 3, Davis further teaches the apparatus comprising at least stimulation circuitry contained within the microstimulator (figure 2, pulse generator 208 within housing 202).

Re. claim 5, Davis further teaches the apparatus wherein the at least one electrode is located on the housing (figure 2, electrode 212 on housing 202). 

Re. claim 12, Davis further teaches the apparatus comprising a sensor associated with the microstimulator (paragraph 0026).


Claims 4, 6-11, and 13-14  are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2007/0085874 A1) (cited previously) in view of Durand (US 2011/0046506 A1) as applied to claims 1-3, 5 and 12 above, and further in view of Bolea (US 2012/0089199 A1) (cited previously).
Re. claim 4, the combined invention of Davis and Durand teaches all of the elements of the claimed invention in claim 1 as stated above, but does not teach the non-conductive material encapsulating the housing. 
Bolea teaches an apparatus wherein the housing includes a non-conductive material to encapsulate at least stimulation circuitry of the microstimulator (paragraph 0122 – pulse generator 50 would ideally have a non-conductive surface).
The combined invention of Davis and Durand as well as Bolea are analogous arts as they are both within the field of implantable sleep disordered breathing stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Davis and Durand to incorporate the non-conductive housing, as taught by Bolea, in order to house stimulation circuitry and the electrode implanted in the pulse generator (paragraph 0122).

Re. claim 6, the combined invention of Davis and Bolea teaches all of the elements of the claimed invention as stated above, and Bolea further teaches an apparatus comprising least one partially flexible element extending from the housing (figure 23, flexible lead 230 [leads extend from housing as seen in figure 1, with lead 62 extending from housing 54]).

Re. claim 7, the combined invention of Davis and Bolea teaches all of the elements of the claimed invention as stated above, and Bolea further teaches the apparatus wherein the at least one partially flexible element comprises a nerve-engaging portion (figure 23B, tubular jacket 232 acts as the nerve-engaging portion engaged with the hypoglossal nerve [HGN], disclosed in paragraph 0089).

Re. claim 8, the combined invention of Davis and Bolea teaches all of the elements of the claimed invention as stated above, and Bolea further teaches the apparatus wherein the at least one electrode is located on the nerve-engaging portion (figure 23B, electrode 236 imbedded within tubular jacket 232 [nerve-engaging portion], disclosed in paragraph 0089).

Re. claim 9, the combined invention of Davis and Bolea teaches all of the elements of the claimed invention as stated above, and Bolea further teaches the apparatus wherein the at least one electrode includes a first electrode located on the housing and the at least one electrode located on the at least one nerve- engage element comprises at least one second electrode. (paragraph 0045 – with reference to figure 3, housing 54 may include one or more isolated electrodes, along with lead 62 connecting to a second [nerve cuff] electrode 64 engaged with the nerve).

Re. claim 10, Davis further teaches all of the elements of the claimed invention in claim 1 as stated above, but does not teach the arcuate-shaped housing. 
Bolea teaches the apparatus wherein the housing comprises a nerve-engaging portion having an arcuate shape corresponding to an arcuate outer surface of the nerve (figure 22, housing 222 with an arcuate shaped nerve-engaging portion [inner surface area of 222 excluding windows 226] corresponding to arcuate outer shape).
The combined invention and Bolea are analogous arts as they are both within the field of implantable sleep disordered breathing stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the arcuate shape of the housing in order to engage and attach to the outer surface of the nerve (paragraph 0087). 

Re. claim 11, the combined invention of Davis and Durand teaches all of the elements of the claimed invention in claim 1 as stated above, but does not teach the nerve-engaging element releasably engaging a portion of the nerve not engaged by a nerve contacting portion of the housing. 
Bolea teaches the apparatus wherein the housing comprises a nerve-contacting portion (paragraph 0087 – housing 222 may be attached to the nerve or simply placed adjacent to the nerve) and comprising at least one nerve-engaging element extending from the housing to releasably engage a portion of the nerve not engaged by a nerve-contacting portion of a housing of the micro stimulator (figure 22, housing 222 of cuff electrode 220 contains electrodes 65 exposed from windows 226 which can releasably engage portions of the nerve not engaged by the nerve-engagement element).
The combined invention and Bolea are analogous arts as they are both within the field of implantable sleep disordered breathing stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the teachings of Bolea in order to secure the cuff electrode and housing contact to the nerve (paragraph 0087). 

Re. claim 13, the combined invention of Davis and Durand teaches all of the elements of the claimed invention in claim 1 as stated above, but does not teach the various sensors. 
Bolea teaches the apparatus comprising wherein the sensor comprises at least one of a pressure sensor; an accelerometer; an impedance sensor (paragraph 0044 – impedance sensors 74 shown in figure 3); an ultrasonic sensor; a radiofrequency sensor; a non-contact sensor; an optical sensor; an acoustic sensor; an airflow sensor; an image sensor; an EMG sensor; an ECG sensor; an on-board sensor; an external sensor including at least one of a wearable sensor, an environment sensor,
and a non-contact sensor; a separately implantable sensor (paragraph 0054 – sensors 74 may be implanted or external); 
and an electrode (figure 3, electrode 64).
The combined invention and Bolea are analogous arts as they are both within the field of implantable sleep disordered breathing stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the external/implanted (impedance) sensor and electrode, as taught by Bolea, in order to detect respiratory information such as airflow and lung impedance (paragraph 0054). 

Re. claim 14, the combined invention of Davis and Durand teaches all of the elements of the claimed invention in claim 1 as stated above, but does not teach the various sensing arrangements.  
Bolea teaches the apparatus wherein the sensor comprises: 
an airway position sensing arrangement (paragraph 0054 – upper airway EMG); 
an airflow sensing arrangement (paragraph 0054 – respiratory airflow); 
an airflow obstruction sensing arrangement (paragraph 0054 - other parameters indicative of respiration); 
a sleep disordered breathing (SDB) sensing arrangement to sense at least apneas and hypopneas (paragraph 0168 – processed sensor data can be flagged for sleep apnea); 
a respiratory sensing arrangement (paragraph 0045); 
a body position sensing arrangement (paragraph 0245 – sensor in implantable neurostimulator [INS} can detect body position); and 
an implant temperature sensing arrangement (paragraph 0206).
The combined invention and Bolea are analogous arts as they are both within the field of implantable sleep disordered breathing stimulators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention to incorporate the sensing arrangements, as taught by Bolea, in order to determine appropriate stimulation triggers during respiration detection (paragraph 0230).  
	 
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2015/0012063 A1) discloses an implantable medical device providing electrical stimulation with a power supply circuitry including an energy harvesting component (paragraph 0089).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                      



/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792